Citation Nr: 1720085	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-41 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) as of December 15, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating action of the above Regional Office (RO), which granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective April 30, 2008.

In May 2013, the Board issued a decision that denied an initial rating in excess of 50 percent for PTSD from April 30, 2008, to December 14, 2009; and remanded the issue of entitlement to initial rating in excess of 50 percent for the period from December 15, 2009.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Memorandum Decision, the Court affirmed the Board's May 2013 decision denying an initial rating in excess of 50 percent for PTSD from April 30, 2008, to December 14, 2009.

In March 2016, the Board denied an initial rating in excess of 50 percent from December 15, 2009, which the Veteran appealed to the Court.  In a November 2016 Order pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision denying an initial rating in excess of 50 percent for PTSD from December 15, 2009, and remanded it for action consistent with the terms of the JMR.

In this decision, the Board addresses the increased rating claim for the rating period on appeal beginning December 15, 2009, and therefore meets its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414   (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Additionally, the Veteran raised the issue of entitlement to a TDIU in an April 2017 correspondence from his representative.  The Court held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the issue of TDIU is raised by the record and is part and parcel of the increased rating claim on appeal, it has been added to the appeal as reflected on the title page of this decision.


FINDINGS OF FACT

1.  The Court affirmed the Board's May 2013 decision denying an initial rating in excess of 50 percent for PTSD from April 30, 2008, to December 14, 2009.

2.  The medical evidence is unable to differentiate the symptoms associated with the Veteran's service-connected PTSD and his currently diagnosed depressive disorder.

3.  With resolution of all doubt in favor of the Veteran, as of December 15, 2009, the Veteran's service-connected PTSD with depressive disorder has most appropriately resulted in symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational or social impairment.

4.  As of December 15, 2009, the schedular criteria for a TDIU have been met, and the preponderance of the evidence of record demonstrates that the Veteran has been unable to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met from December 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  As of December 15, 2009, but not earlier, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's PTSD claim, the Veteran received notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.   In this decision, the Board awards a higher rating for the Veteran's service-connected psychiatric disability.

In addition, the Board herein awards a TDIU, effective December 15, 2009, the earliest date possible, in this case, for a TDIU award on a schedular basis.

The Board also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in December 2009 and July 2013.  The Board finds that the VA examinations are adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran submitted a 2017 vocational employability assessment and has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


II.  Initial Rating Claim for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is currently evaluated as 50 percent disabling, effective December 15, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO certified the Veteran's appeal to the Board in February 2010; therefore, the claim is governed by DSM-IV.  As such, the GAF scores assigned remain relevant for consideration in this appeal.  Parenthetically, the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at 47.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran asserts that his service-connected PTSD is more disabling than is reflected in the current 50 percent disability rating for the appeal period beginning on December 15, 2009.  

The December 2009 VA examination report reflects the Veteran report of continued recurrent intrusive thoughts related to his military service with nightmares, and that in order to cope with his stressors he has been keeping himself busy with his self-employed job "restoring old trucks."  He also described difficulty sleeping at night due to nightmares waking him up two to three times a night or due to hearing noises but not finding anybody there.  He reported avoiding conversations associated with the trauma, not enjoying activities, being isolated and preferring to stay home, avoiding crowded areas such as shopping, having no social life, feeling depressed, losing interest in restoring old trucks, having suicidal thoughts at times with a plan to shoot himself, and having "just a little contact with his wife."  He stated that he felt irritated with a short temper, and complained of difficulty concentrating and remembering where he put his tools or whether he completed a task when working.  The examiner found the Veteran to be appropriately dressed and fairly well-groomed; irritated; and oriented to person, place, and time.  The Veteran had normal mood; mildly restricted and dysphoric affect; hesitant speech that was normal in rate, rhythm, and volume; coherent and mostly directed thought process with no looseness of associations or flight of ideas; intact memory, although he complained about his recent memory and having to write notes to recall things; fair concentration; and intact insight and judgment.  The examiner opined that the Veteran's PTSD was moderate in severity and assigned a GAF score of 51.

VA treatment records from May 2010 to June 2013 reflect complaints of interrupted sleep due to nightmares, hyperarousal, hypervigilance, low energy and interest, irritability, avoidance of people and most everything related to the military and Vietnam, and difficulty concentrating.  He was easily irritated but able to control his temper.  He had difficulty being around non-Americans, particularly Asians.  He reported intermittent fleeting passive suicidal thoughts at times, but in June 2013 stated that he had thought of how he would take his life in the past and refused to share the details.  He had minimal social contact, even with his wife and three children, and typically stayed home.  He stated that he lived with his wife but did not do things together, and that he rarely saw his children or his six grandchildren.  Rather, he spent most of his time in his shed working on tractors.  Objectively, the Veteran was mildly irritated with normal spontaneous speech that was somewhat tense, and fairly groomed.  He also had low, highly anxious, and depressed mood; linear and coherent thoughts; constricted affect; fairly intact memory and cognition; and fair insight and judgment.  The diagnoses were PTSD and depressive disorder, not otherwise specified (NOS), and GAF scores ranged from 51 to 53.

At a July 2013 VA examination, the examiner diagnosed the Veteran with PTSD and depressive disorder NOS, stated that it was not possible to differentiate what symptoms were attributable to each diagnosis, and assigned a GAF score of 51.  The examiner explained that it was common for depression and PTSD to co-occur and their symptoms to overlap, but noted that the Veteran's self-report and treatment notes suggested that a majority of the symptoms were related to PTSD.  The Veteran reported increased irritability, blowing up at his wife after watching the news last week, and distrusting Asians.  During the interview, he was frequently tearful, distressed, and anxious; and described disturbing thoughts and memories of trauma, nightmares, flashbacks, physiological and psychological distress, avoidance of things that remind him of his military trauma, avoidance of crowds, loss of interest in things he used to enjoy, feeling cut off from others, difficulty staying asleep, irritability that lead to conflict in his relationships, reduced concentration, hypervigilance, and exaggerated startle response.  He still lived with his wife of over 40 years but stated that they did not communicate much and did not do much together besides working in the yard and garden.  He denied having any other hobbies and reported minimal socialization, with only limited contact with even his wife and children.  He reported moderately depressed mood that "comes and goes."  He stated that he was self-employed and refurbished trucks, which he sometimes sold and that he preferred to work alone.  Objective examination revealed symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.  As such, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity; it was not possible to differentiate what portion of the occupational and social impairment is caused by each mental disorder.

VA treatment records from July 2013 to August 2013 reflect difficulty interacting with others, anger, longstanding suicidal ideation, overall depressed and anxious mood, appropriate dress and grooming, and intact judgment.  The Veteran avoided going shopping, going out to eat, being around others, helicopters, hunting, and listening to music that reminded him of Vietnam.  He spent minimal time with his family, including his wife.

At an October 2013 Decision Review Officer hearing, the Veteran reported that he was pretty irritable some days, especially if he had nightmares the night before; that it was hard to be around people, including his family; that he did not engage in any social activities; and that he did not have any friends.  He refurbished trucks and repaired trucks for farmers in his shed, did not really go out in public, and essentially stayed home.

VA treatment records from November 2013 reflect that his baseline anxiety was still quite high, that he was appropriately dressed and groomed, and emotional.

A March 2017 private vocational employability assessment reflects that the Veteran did not have any hobbies or interests; as well as his complaints of depression, anxiety, irritability, anger, interrupted and reduced sleep, suicidal ideation, emotional reactivity, tearfulness, agitation, recurrent intrusive thoughts, nightmares/flashbacks, decreased concentration and focus, and feelings of hopelessness and worthlessness.

In an April 2017 statement, he reported that he more recently struggled with completing full truck restorations because he got more easily confused and had a difficult time concentrating on tasks at hand.  He also stated that he was short-tempered, did not like to be around people, did not go out in public, avoided crowds, preferred to be by himself, and lost his train of thought.  He reported severe hypervigilance such that he would keep an eye out for anything happening around him, frequently checked windows to ensure that no one was outside, and instinctively looked out his windows when he woke up in the middle of the night.  He continued to have nightmares and sometimes had thoughts of suicide, although he did not have a plan.  He stated that his children no longer came to visit as he often got into arguments with them.

As an initial matter, although the Veteran is specifically service connected for PTSD, he also has symptoms that result in a current diagnosis of a depressive disorder, NOS, and there is no indication that the Veteran's psychiatric symptoms can be distinguished.  When it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As noted, the July 2013 VA examiner determined that the Veteran's psychiatric symptoms could not be differentiated between each diagnosis and noted that it was common for the symptoms of depression and PTSD to overlap, resulting in the two diagnoses occurring simultaneously.  As such, the Board will consider all of his psychiatric symptoms as a whole when evaluating the Veteran's service-connected disability.

Accordingly, upon reconsideration of the evidence, including the newly submitted evidence, and after resolving any doubt in favor of the Veteran, the Board finds that an initial rating of 70 percent for the Veteran's service-connected psychiatric disorder is warranted.  In so deciding, the Board finds the Veteran competent to report the psychiatric symptoms that he witnesses or experiences first-hand.  In this regard, he has reported a longstanding history of suicidal ideation, low energy and interest, near-continuous depression and anxiety, disrupted sleep due to nightmares, irritability, concentration difficulties, social isolation, hypervigilance, hyperarousal, and avoidance of people and reminders of military trauma.  Furthermore, the Veteran stated that he had no social life or friends, and that even interactions with his wife and children were limited and rare.  Not only are the Veteran's observable psychiatric symptoms competent, the Board has no reason to doubt the credibility of his lay statements.  Moreover, his lay statements are consistent with his statements provided to medical professionals, including VA examiners.

On the question of the severity of the Veteran's PTSD, the Board acknowledges the opinions of the December 2009 and July 2013 VA examiners, who respectively described the Veteran's PTSD as moderate in nature and resulting in occupational and social impairment with reduced reliability and productivity, which is commensurate with the currently assigned 50 percent rating.   
   
However, after considering the record as a whole, the Board concludes that the Veteran's psychiatric symptoms during the applicable appeal period have worsened to the extent that they more nearly result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is commensurate with the criteria of a 70 percent rating.  Specifically, the Board notes the Veteran's continuous reports of longstanding suicidal ideation.  Although such ideation has been described as passive and the Veteran has denied current suicidal ideation at times, he has stated during the appeal period that he had a plan to shoot himself (see December 2009 VA examination report) and that he had previously thought about how he would do it (see June 2013 VA treatment record).  Additionally, as indicated, he has reported having no friends or social life.  He does report having a relationship with his wife and children, but even that interaction he has described as minimal and rare.  Furthermore, the Veteran has continuously reported and has been repeatedly described as having depression, low mood, and low interest.  The July 2013 VA examiner found that he had difficulty in adapting to stressful circumstances including work or a work-like setting, and was unable to establish and maintain effective relationships.  As such, giving the Veteran the benefit of any doubt in this case, the Board assigns a 70 percent rating as of December 15, 2009.

The preponderance of the evidence however is against a finding of total occupational and social impairment to warrant an even higher maximum rating of 100 percent.  Total occupational impairment is not shown; rather, the evidence of record shows that the Veteran has been able to remain self-employed, albeit with limitations.  Further, although he has very limited social relationships, it cannot be said that he has total social impairment.  In addition, there is no indication that the Veteran has gross impairment in thought processes or communication; rather, he has continuously been found to have goal-directed and logical thought processes.  While the Veteran has experienced some suicidal ideation, there is no evidence that he has posed a persistent danger to himself.  Additionally, the evidence does not demonstrate any delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In summary, the Board finds that an initial rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD with depressive disorder.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Claim for a TDIU

As noted above, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for PTSD.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, service connection is in effect for PTSD (rated at 50 percent from April 30, 2008; and herein increased to 70 percent from December 15, 2009), tinnitus (rated at 10 percent from April 30, 2008), and hearing loss (rated as noncompensable from April 30, 2008).  Combined total ratings were at 60 percent from April 30, 2008; and herein increased to 80 percent from December 15, 2009.  Thus, the schedular criteria for a TDIU are met as of December 15, 2009.  

Entitlement to a TDIU in this case now turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Turning now to the relevant evidence, on a May 2017 VA Form 21-8940,  the Veteran stated that he had been self-employed since 1973, but was prevented from securing or following substantially gainful occupation due to his service-connected PTSD, tinnitus, and hearing loss.  He also stated that he had no income for the past 12 months and had a current monthly earned income of zero.
In a statement attached to the May 2017 VA Form 21-8940, the Veteran stated that he continued to operate his truck restoration business and was only able to do so because he could work by himself and operate on his own schedule.  Despite the flexibility in hours, he stated that he "still slowed down on the restoring trucks portion of the business and started to focus more on selling just the parts, as the work [had] become more and more difficulty for [him] to complete over the years," which he stated resulted in earning less income.  He stated that he got more easily confused and had a difficult time concentrating on tasks.  Additionally, he noted that he could not accurately note the exact amount he had earned over the years as most of his income went "right back into [the] business."  The Veteran stated that he did not like being around people, and noted an incident where he felt two people who stopped by to view a truck he had restored were not trustworthy, so he threatened them with a pipe.  Moreover, he reported that his tinnitus affected his concentration when working on trucks and made it particularly difficult to have conversations with others around.

A December 2009 VA audiological examination report reflects that the Veteran's tinnitus affected his activities of daily living in that he found it to be annoying, but that it did not affect his abilities to fall or stay asleep.

At a December 2009 VA PTSD examination, the Veteran reported difficulty with restoring old trucks because he was unable to recall if he put one part right or where he put his tools and was thus making mistakes at times.  The examiner found the Veteran's PTSD to be moderate.

A July 2013 VA PTSD examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was self-employed refurbishing trucks, preferred working by himself, and was financially "getting by."

At his October 2013 DRO hearing, the Veteran stated that he was self-employed and refurbished trucks and repaired them for farmers, and that his customers knew he did good work.

The record also contains a March 2017 private vocational employability assessment authored by S.G. MA, CRC (Certified Rehabilitation Counselor).   S.G. noted that Veteran decided to be self-employed in 1973 after having difficulties working with others at other jobs, including as a milk truck driver for a cheese company, as a laborer at a stone quarry, in a small engine repair shop, and as a highway maintenance worker.  He had issues getting along with co-workers at all of these places of employment.  The Veteran reported that he stopped restoring trucks and started selling parts due to his concentration and focus problems, had verbal altercations with customers, and recalled at least two incidences where he had to physically threaten customers to get off his property.  He stated that he was selling vehicles through an auction company so that he would not have to deal with customers directly, although he made less money.  Based on review of the Veteran's claims file and a telephone interview with him, S.G. stated that the Veteran's self-employment allowed him to work alone, not have to relate to others, and manage his own schedule, which she characterized as "protected employment."  Additionally, she found that the Veteran's tinnitus and hearing loss impacted his ability to concentrate and hear.  Along with his lack of computer and other transferable skills, she found that he was negatively impacted outside of his current self-employment status.  As such, she opined that it was at least as likely as not that the Veteran had been unable to secure and follow substantially gainful employment due solely to his service-connected disabilities since 1973 when he began working in this protected employment.

In May 2017, the Veteran provided a March 2017 Social Security Administration (SSA) document reflecting that his income was $25,231 in 2010; $5,619 in 2011; $19,676 in 2012; $24,856 in 2013; $14,020 in 2014; and $9,130 in 2015.

The poverty threshold for one person was $11,139 in 2010; $11,484 in 2011; $11,720 in 2012; $11,888 in 2013; $12,071 in 2014; and $12,082 in 2015.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html; see also M21-1 VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section F, Subsection 9.b (updated Apr. 20, 2016).

After thoroughly considering the totality of the evidence and resolving any doubt in the Veteran's favor, the Board grants entitlement to a TDIU, effective December 15, 2009.  In so finding, the Board concludes that the Veteran's self-employment constitutes marginal, and not substantially gainful, employment.  Marginal employment can be shown in two ways.  First, marginal employment can be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold for one person.  Second, "marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  38 C.F.R. § 4.16(a).

In this case, although the Veteran's income from being self-employed has fluctuated with some years being above the poverty threshold and other years being below, the Board finds that the Veteran's self-employment is akin to working in a protected environment.  The evidence strongly demonstrates that the Veteran's service-connected psychiatric disorder, manifested by poor concentration, poor focus, and severe problems with relating to others, negatively impacts his ability to hold any type of job whether physical or sedentary in nature.  This is demonstrated by the fact that the Veteran had problems working with others at all of his previous places of employment, and has only been able to work in the capacity of self-employment.  As the Veteran has severe social impairment due to his PTSD symptoms, he chose self-employment in order to minimize confrontations with co-workers with whom he could not get along with.  Even so, despite the fact that the Veteran is self-employed, he continues to have difficulties interacting with customers.  As such, he limits any sale of trucks through an auctioning company in order to limit interaction with customers.  He specifically noted incidences of threatening people with a pipe and threatening people off of his property.  Additionally, the Veteran still has difficulties performing his work due to problems with concentration, focus, and memory, which is why he recently stopped refurbishing trucks and focuses his business on selling parts.  Thus, the Board finds that the Veteran's self-employment does not rise to the level of substantially gainful employment; this is essentially a protected environment. 

Given the above, the Board finds by a preponderance of the evidence that the Veteran's service-connected disabilities are sufficient to make him unable to obtain and maintain substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to a TDIU is warranted, effective December 15, 2009.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 49.

ORDER

Entitlement to a disability rating of 70 percent, but no higher, for service-connected PTSD as of December 15, 2009, is granted.

Entitlement to a TDIU is granted from December 15, 2009, but no earlier, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


